     Case 2:17-cv-00649-GEB-CKD Document 9 Filed 01/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GEORGE JOHN BOURAS,                                No. 2:17-cv-0649 GEB CKD P
12                        Petitioner,
13             v.                                       ORDER TO SHOW CAUSE
14   MICHAEL MARTEL,
15                        Respondent.
16

17             On May 8, 2017, the court stayed petitioner’s application for writ of habeas corpus so that

18   petitioner could seek relief with respect to certain claims in California courts. Petitioner was

19   ordered to inform the court when he had exhausted state court remedies with respect to all of his

20   claims. Petitioner has not filed anything with the court since the court ordered that this matter be

21   stayed.

22             Good cause appearing, IT IS HEREBY ORDERED that petitioner show cause within 21

23   days why this action should not be dismissed. Failure to respond to this order will result in a

24   recommendation that this matter be dismissed.

25   Dated: January 12, 2021
                                                        _____________________________________
26
                                                        CAROLYN K. DELANEY
27                                                      UNITED STATES MAGISTRATE JUDGE

28   1/bour0649.osc
